
 

CANCELLATION OF PROMISSORY NOTES

AND

STOCK POWER




THE UNDERSIGNED, in connection with the memorialization of the joint venture
between the undersigned parties, hereby acknowledge and agree to the following:

(a)

All promissory notes entered into by and between any of the undersigned parties
(the “Notes”) are permanently cancelled, and, subject to paragraph (b) below,
all payments obligations are hereby fully satisfied.  

(b)

As full and complete payment of the Notes, Dourave Mineracao e Exploracao
Mineral Ltda., an entity organized under the laws of Brazil (“Dourave Brazil”),
hereby assigns, conveys, delivers, and transfers, by it signature below,
one-third (1/3rd) of the issued and outstanding shares of capital stock (the
“Shares”) which Dourave Brazil owns in Dourave-Bullion Mineracao e Exploracao
Mineral LTDA., a business entity organized under the laws of Brazil (the
“Subsidiary”) to Bullion Monarch Mining, Inc., a Utah corporation.  Dourave
country-regionplaceBrazil does hereby irrevocably constitute and appoint the
current, respective officers of the Subsidiary as attorneys-in-fact to transfer
said Shares on the books and records of the Subsidiary, with full power of
substitution in the premises.  

DATED this 29th day of June, 2010.  




DOURAVE MINERACAO E EXPLORACAO MINERAL LTDA., a business entity organized under
the laws of country-regionBrazil and the state of placePara




By:/s/Sergio Aquino

Name:  Sergio Aquino

Title:  Director

Dourave Mining and Exploration Inc.,

a corporation organized under the laws of country-regionplaceCanada




By:/s/Ruari McKnight

Name:  Ruari McKnight

Title:  Director / VP Exploration




BULLION MONARCH MINING, INC., a StateplaceUtah corporation




By:/s/R. Don Morris

Name:  R. Don Morris

Title:  President




DOURAVE-BULLION, LLC, a StateplaceUtah limited liability company







By:/s/R. Don Morris

R. Don Morris

Title: Manager









